


Exhibit 10.1

Pharmos Corporation

99 Wood Avenue South, Suite 301

Iselin, New Jersey 08830

 

 

August 31, 2006

 

Lloyd I. Miller, III

4550 Gordon Drive

Naples, Florida 34102

 

Dear Mr. Miller:

 

This letter sets forth our agreement concerning the settlement of the proxy
dispute between Pharmos Corporation (the “Company” or “Pharmos”) and you.
Specifically, we have agreed as follows:

 

1. The Company will prepare a revised preliminary proxy statement for a Meeting
of Shareholders to be held on or about September 27, 2006, or as soon thereafter
as reasonably practicable (the “Meeting”). The form of preliminary proxy will be
substantially similar to the Company’s preliminary proxy filed with the
Securities and Exchange Commission on May 3, 2006 (the “Preliminary Proxy”), and
will include as agenda items: (i) a proposal (the “Acquisition Proposal”) to
approve the issuance of shares of the Company’s common stock in connection with
the proposed acquisition (the “Acquisition”) by the Company of Vela
Pharmaceuticals Inc. (“Vela”); (ii) the election (the “Election”) of three Class
III directors to serve for a three-year term until the 2009 annual meeting of
shareholders; and (iii) the ratification (the “Ratification”) of the appointment
of PricewaterhouseCoopers LLP as the independent registered public accounting
firm of the Company for the fiscal year ending December 31, 2006. Provided that
the Company enters into an amendment (the “Merger Agreement Amendment”) to its
March 2006 Merger Agreement with Vela, a copy of which is annexed hereto as
Exhibit A, you agree that neither you nor any of the Related Parties, as defined
below, will engage, directly or indirectly, in a proxy contest or will otherwise
solicit proxies to vote in opposition to any of the three items referred to
above. You will also take all necessary and appropriate action promptly to
notify the Securities and Exchange Commission of the withdrawal of your
preliminary proxy statement filed in opposition to the Company’s proxy
materials, and will amend your Report on Schedule 13D to reflect the terms of
our agreement as provided in this letter. In addition, you agree to vote, and to
cause the Related Parties to vote, all shares of common stock of the Company
beneficially owned by you or the Related Parties as of the record date for the
Meeting in favor of the Acquisition Proposal, for the Election of the Company’s
nominees for Class III directors and in favor of the Ratification, and, have
executed and delivered (and will cause the Related Parties to execute and
deliver within 5 business days of the date hereof) a voting agreement with the
Company in the form annexed hereto as Exhibit B (the “Voting Agreement”).
“Related Parties” shall mean members of your family, any entity directly or
indirectly controlled by you or members of your family, or entities which hold
shares of the Company’s common stock for the benefit of you or members of your
family, including without limitation Trust A-4 and Milfam II L.P.

 

2. Pharmos agrees that on the earlier of (i) two days immediately following the
date of the Meeting or (ii) the date of the closing of the Acquisition, you or a
mutually agreeable designee will be added as a member of the Company’s Board of
Directors (the “Board”). If the Acquisition Proposal has not been approved or
the Acquisition otherwise has not closed by such date, this will be accomplished
by our expanding the size of the Board from seven to eight members by means of
increasing the number of Class II Directors, with a term expiring in 2008, from
two to three members, and you or such reasonably acceptable designee will be
appointed to the new vacant Board position. If the Acquisition has occurred,
this will be accomplished by

 

--------------------------------------------------------------------------------

 

 

our expanding the size of the Board from seven to nine members, and you or your
reasonably acceptable designee will be appointed to a vacancy of the Class II
Directors, with a term expiring in 2008. At your discretion, if you choose to
have your designee appointed to the new Board position, you may attend all Board
meetings as an observer, subject to your execution of a customary
confidentiality agreement, in which case you shall receive all prior notices and
materials that members of the Board receive. Your observer rights will continue
as long as you and the Related Parties collectively hold at least 3% of the
Company’s outstanding voting stock. If the Acquisition is completed, the size of
the whole Board will be nine (9) members.

 

3. The new member of the Board (either you or your designee) will be appointed
to serve on the Board’s Governance and Nominating Committee.

 

4. Neither you nor the Related Parties shall at any time engage in any form of
conduct, or make any statements or representations, that disparage or otherwise
impair the reputation, goodwill or commercial interests of Pharmos, the members
of its Board, its management, employees, agents, stockholders, subsidiaries,
parents, and/or other direct or indirect affiliates concerning the subject
matter of the proxy contest or the Lawsuit, as defined below. Pharmos shall not
at any time engage in any form of conduct, or make any statements or
representations, that disparage or otherwise impair the reputation, goodwill or
commercial interests of you, the Related Parties or any other member of your
proposed slate of directors identified in your preliminary proxy materials dated
May 25, 2006, and your and their respective management, employees, agents,
stockholders, subsidiaries, parents, and/or other direct or indirect affiliates
concerning the subject matter of the proxy contest or the Lawsuit.
Notwithstanding the foregoing, Pharmos’ rights with respect to Raymond E. McKee
(“McKee”) under the Settlement Agreement which is being entered into with him
simultaneously with execution of this letter (the “McKee Settlement Agreement”)
shall be governed by the McKee Settlement Agreement, including any right Pharmos
has in the event McKee is in breach of his obligation thereunder.

 

5. Simultaneously with execution of this letter, Pharmos will voluntarily
dismiss with prejudice the lawsuit Pharmos filed in the United States District
Court for the District of Connecticut, Pharmos Corporation v. Raymond E. McKee,
Civ. No. 3:06-950 (the “Lawsuit”). Pharmos and McKee will execute and deliver to
each other a settlement agreement and mutual releases in forms satisfactory to
Pharmos and McKee. Pharmos further agrees and covenants that, in addition to the
general release as reflected in Exhibit C-1 (the “Pharmos Release”), it will not
file suit or seek administrative or judicial relief of any kind against any
third parties named or defined as releasees in the Pharmos Release, for any
claims or causes of action related to the proxy contest or the claims asserted
in the Lawsuit.

 

6. Pharmos and you will exchange general releases, in the form annexed as
Exhibits C-1 and C-2 hereto, as a result of which Pharmos, on the one hand, and
you and the Related Parties, on the other hand, will release each other of all
claims that were asserted or could have been asserted against each other, except
that the obligations of Pharmos and you created hereunder will survive and will
not be released.

 

7. Pharmos will reimburse you and the Related Parties for actual, documented out
of pocket fees and expenses related to the proxy dispute and the Lawsuit,
consisting of (i) reasonable attorneys’ fees and expenses of your counsel
related to the preparation and filing of Schedule 13Ds and amendments and
preliminary proxy materials, as well as the settlement of the proxy dispute,
(ii) related filing and printing expenses, (iii) fees paid to a proxy
solicitation firm, (iv) reasonable attorneys’ fees and expenses of your counsel
as well as counsel for the Related Parties and counsel for your broker Joseph
Betti and his

 

2

 

--------------------------------------------------------------------------------

 

 

brokerage firm in connection with the Lawsuit and (v) your other expenses and
fees of your advisors and other director nominees, not to exceed $40,000 in the
aggregate. The aggregate amount of fees and expenses identified in items (i)
through (v) above shall not exceed $680,000.

 

8. The Preliminary Proxy will be revised to disclose our agreements as set forth
herein and the terms of the Merger Agreement Amendment, and such revisions shall
not be made without first providing a draft to your counsel for review.

 

9. This letter may be executed in counterparts with the same force and effect as
one fully executed original document. This letter and exhibits hereto contain
all the representations and warranties, express and implied, oral and written,
of the parties hereto, and the entire understanding and agreement between and
among the parties with respect to the subject matter hereof and supersede all
prior and contemporaneous conversations, negotiations, proposed agreements,
representations, covenants and warranties with respect to the subject matter
hereof.

 

10. You acknowledge and agree that this agreement is subject to the approval by
the Board.

 

[Remainder of page intentionally blank; signature page follows.]

 

3

 

--------------------------------------------------------------------------------

 

 



 

 

Very truly yours,

 

 

 

 

 

PHARMOS CORPORATION

 

 

 

 

 

By:    s/ HAIM AVIV                   

 

 

Haim Aviv

 

 

Chairman and Chief Executive Officer

 

 

 

ACKNOWLEDGED AND AGREED:

 

    s/ LLOYD I. MILLER, III            

Lloyd I. Miller, III

 

4

 

--------------------------------------------------------------------------------

 

EXHIBIT A TO LETTER AGREEMENT

 

AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

SEE EXHIBIT 2.1 TO THIS CURRENT REPORT ON 8-K

--------------------------------------------------------------------------------

 

EXHIBIT B TO LETTER AGREEMENT

 

VOTING AGREEMENT AND WAIVER

 

SEE EXHIBIT 10.2 TO THIS CURRENT REPORT ON 8-K

--------------------------------------------------------------------------------

 

EXHIBITS C-1, C-2 TO LETTER AGREEMENT

 

FORMS OF GENERAL RELEASES

 

The foregoing Exhibits have been omitted from this filing. Pharmos Corporation
shall furnish a copy of any omitted Exhibit on a supplemental basis to the
Securities and Exchange Commission upon request.

 

 

--------------------------------------------------------------------------------

 